Citation Nr: 1700291	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  11-02 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a bilateral knee disability.

5.  Entitlement to service connection for a sinus disability.

6.  Entitlement to service connection for a dental disability due to trauma, for compensation and treatment purposes.
 
7.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).
 
8.  Entitlement to service connection for a psychiatric disability.


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2003 to September 2003 and from June 2006 to October 2007, including service in Iraq, for which he received a Purple Heart Medal and Combat Action Badge.  The Veteran also served in the Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction was transferred to the RO in Jackson, Mississippi.


REMAND

The Board finds that additional development is required for the claims on appeal for service connection.  Although the Board sincerely regret the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims. 

The Board notes that in accordance with the Board's July 2014 remand directives, the Veteran was scheduled for VA examination for the claimed disabilities, to include back, right shoulder, knees, dental, sinus, TBI, hearing loss, and psychiatric disabilities.  However, a review of the records show that the Veteran did not report to any scheduled VA examination even after several attempts were made to schedule the Veteran for examinations. 

The Board notes that, generally, failure to appear at a schedule hearing without providing good cause would result in adjudication without an examination.  A claimant, in pursuing a claim, has some responsibility to cooperate in the development of all facts pertinent to his claims, and the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Board. App. 190 (1991).  Thus, with no evidence showing good cause for the failure to report, the Board may proceed to a decision based on the evidence of record.  38 C.F.R. § 3.655 (2016).  VA attempted to schedule the Veteran for examinations to assess the nature and etiology of the claimed disabilities.  The Veteran did not report, and no response was received from the Veteran or the representative. 

However, the Board notes that in a September 2015 correspondence the Veteran noted that he had changed his address, and that the VA had not been sending notices to the appropriate mailing address.  A review of the record shows that the Veteran has also moved several times during the claims period, to include from Tennessee to Mississippi.  Additionally, on the substantive appeal for these claims, the Veteran noted that he was, at that time, homeless.  In light of the fact that the record shows some confusion regarding the correct mailing address, and the fact that for a portion of the appeals period, the Veteran was noted to be homeless, the Board finds that another opportunity should be provided to the Veteran to be scheduled for VA examinations.

Therefore, the Board finds that a strict adherence to those terms under 38 C.F.R. § 3.655, and adjudicating these claims on the merits without a VA examination would function counter to the VA's underlying mission of serving Veterans, particularly as it is not clear that the Veteran received proper notice of scheduled examinations.  Therefore, the Board finds that the Veteran should be afforded an additional, final opportunity to be examined for the claimed disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Use all available resources to verify the Veteran's current address and contact information.  Any attempts to contact the Veteran or verify his address should be documented in the record.

2.  Obtain all VA treatment medical records not already of record.  After, obtain appropriate authorizations to acquire any private treatment records identified by the Veteran that are not already of record.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any back, right shoulder, and bilateral knee disabilities.  The examiner must review the claims file and should note that review in the report.  All indicated studies deemed necessary by the examiners should be performed, and all findings should be reported in detail.  All opinions must be accompanied by a rationale.  The examiner must consider the Veteran's lay statements regarding the incurrence of the disabilities and continuity of symptomatology since service.  The examiner should provide the following:

(a) Diagnose all back, right shoulder, and bilateral knee disabilities. 

(b) Opine whether it is at least as likely as not (50 percent probability or greater) that any back, right shoulder, or bilateral knee disability is related to the Veteran's active service or to any incident of service, including an IED explosion in July 2007.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any sinus disabilities.  The examiner must review the claims file and should note that review in the report.  All indicated studies deemed necessary by the examiners should be performed, and all findings should be reported in detail.  All opinions must be accompanied by a rationale.  The examiner must consider the Veteran's lay statements regarding the incurrence of the disabilities and continuity of symptomatology since service.  The examiner should provide the following:

(a) Diagnose any sinus disabilities. 

(b) Opine whether it is at least as likely as not (50 percent probability or greater) that any sinus disability is related to the Veteran's active service or to any incident of service, including an IED explosion in July 2007.

5.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of bilateral hearing loss.  The examiner must review the claims file and should note that review in the report.  All indicated studies deemed necessary by the examiners should be performed, and all findings should be reported in detail.  All opinions must be accompanied by a rationale.  The examiner must consider the Veteran's lay statements regarding the incurrence of the disabilities and continuity of symptomatology since service.  The examiner should provide the following:

(a) Opine whether the Veteran's bilateral hearing loss clearly and unmistakably existed prior to entry into active service in either May 2003 (first period of active service) or June 2006 (second period of active service).  The examiner should cite to any evidence of record that demonstrates that the disability clearly and unmistakably existed prior to either period of active service.

(b) If the examiner determines that the Veteran's bilateral hearing loss disability clearly and unmistakably existed prior to entry into either period of active service, the examiner should state whether there is clear and unmistakable evidence that the preexisting bilateral hearing loss disability did not increase in severity during service.  The examiner should specifically discuss any changes in puretone thresholds during service.

(c) If a preexisting bilateral hearing loss disability underwent an increase in disability during service, was the increase in disability beyond the natural progress of the disease?  The examiner should discuss any frequency shifts noted at separation from service, to include a comparison with those from the Veteran's entrance examinations. 

(d) If the Veteran's bilateral hearing loss disability did not clearly and unmistakably exist prior to service, is at least as likely as not (50 percent or greater probability) that it had its onset during service, or is it related to any event of service, to include the IED explosion in July 2007?  

6.  Schedule the Veteran for a VA TBI examination to ascertain whether he has any current residuals of the in-service head injury documented in July 2007 service medical records after an IED explosion.  The examiner must review the claims file and should note that review in the report.  All indicated studies deemed necessary by the examiners should be performed, and all findings should be reported in detail.  All opinions must be accompanied by a rationale.  The examiner must consider the Veteran's lay statements regarding the incurrence of the disabilities and continuity of symptomatology since service.  The examiner must clearly identify all residual symptoms (including all subjective complaints) that are determined to be related to the in-service head injury in July 2007. The examiner must also specifically opine as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed or claimed impairment is related to the in-service head injury.

7.  Schedule the Veteran for a VA mental disorders examination with a psychiatrist or a psychologist.  The examiner must review the claims file and should note that review in the report.  All indicated studies deemed necessary by the examiners should be performed, and all findings should be reported in detail.  All opinions must be accompanied by a rationale.  The examiner must consider the Veteran's lay statements regarding the incurrence of the disabilities and continuity of symptomatology since service.  The examiner should provide the following information:

(a) Provide a full multiaxial diagnosis.  Any indicated psychiatric testing necessary to support the diagnosis should be conducted.  Specifically state whether each criterion for a diagnosis of PTSD is met.

(b) If a diagnosis of PTSD is appropriate, comment upon the link between the current symptomatology and any in-service stressor reported by the Veteran and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) related to the Veteran's active service. 

(c) If a diagnosis of PTSD is appropriate, opine whether it is at least as likely as not (50 percent or greater probability) related to a fear of hostile military or terrorist activity during the Veteran's service. 

(d) With regard to each diagnosed psychiatric disability, provide an opinion whether it is at least as likely as not (50 percent or greater probability) that each disability is related to active service.

8.  Schedule the Veteran for a VA dental examination to determine the nature and etiology of any current dental disability.  The examiner must review the claims file and should note that review in the report.  All indicated studies deemed necessary by the examiner should be performed, and all findings should be reported in detail.  All opinions must be accompanied by a rationale.  The examiners must consider the Veteran's lay statements regarding the incurrence of the disabilities and continuity of symptomatology since service.  The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any current dental disability is related to trauma sustained during the Veteran's active service or to any incident of service, including an IED explosion in July 2007.

9.  Refer the claim for service connection for a dental disability for dental treatment purposes to the appropriate VA Medical Center to determine if the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161.  If the VA Medical Center determines that the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests VBA make a determination, adjudicate the claim.

10.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claim.  38 C.F.R. § 3.655 (2009).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

